PER CURIAM.
' Appellant seeks reversal of the summary denial of his motion for postconviction relief ^nder Criminal Procedure Rule 1 (now Rule 1.850, 33 F.S.A.). His motion alleged that the State knowingly used perjured testimony at his trial. Such allegation is not conclusively refuted by the record. Consequently, it was sufficient to have entitled appellant to an evidentiary hearing thereon. Rayburn v. State, Fla.App.1967, 203 So.2d 212, 213.
Accordingly, we reverse the appealed order and remand the cause with instructions to conduct an evidentiary hearing on the aforesaid allegation and to make findings of fact and conclusions of law with respect thereto.
Reversed and remanded.
LILES, C. J., and ALLEN and HOB-SON, JJ., concur.